Order entered January 8, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00011-CV

                                 IN RE JAMES PIKL, Relator

                                   Original Proceeding from
                                    Collin County, Texas

                                            ORDER
       Before the Court is relator James Pikl’s emergency petition for writ of mandamus.

Relator is one of the Republican candidates for Justice, Place 12, Fifth District Court of Appeals.

The Republican primary election is set to be held March 6, 2018. In this original proceeding,

relator challenges the ballot application submitted by William Randell “Randy” Johnson, one of

the other Republican candidates for Justice, Place 12, Fifth District Court of Appeals. Relator

seeks a writ directing Brandon Moore, Organization Director of the Republican Party of Texas,

to either decertify Johnson as a Republican candidate in the Republican primary election or

remove Johnson from the Republican primary election ballot.

       Under rule 18b(b)(1), judges must recuse themselves “in any proceeding in which . . .

[their] impartiality might reasonably be questioned.” TEX. R. CIV. P. 18b(b)(1). The election at

issue is for a seat on this Court, and any decision made in this case will determine which

Republican candidates may vie for that seat. Each justice of this Court has voted to voluntarily
recuse himself or herself from hearing this proceeding. Accordingly, pursuant to rule 16.2 of the

Texas Rules of Appellate Procedure and rule 18(b)(b)(1) of the Texas Rules of Civil Procedure,

each justice of the Fifth District Court of Appeals is recused from participating in this original

proceeding.



                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE